Citation Nr: 0032744	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-03 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of an initial 30 percent disability evaluation 
assigned for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
February 1970, April 1983 to July 1983, and February 1984 to 
August 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran disagreed with the 30 percent 
evaluation and perfected his appeal.  Because the veteran has 
disagreed with the initial rating assigned for his PTSD, the 
Board has recharacterized the issue as involving the 
propriety of the initial evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

In a Brief in Support of the claim dated in November 2000, 
the veteran's representative asserted a claim for service 
connection for a dental condition as secondary to the 
service-connected PTSD.  The Board notes that a private 
medical report dated in March 1998 provides an opinion 
linking a recurrent periodontal disease to emotional and 
occlusal stress.  This matter has not been adjudicated by the 
RO and is referred thereto for appropriate action.  The Board 
notes that on November 9, 2000, that the President of the 
United States signed the Veterans Claims Assistance Act (Act) 
of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
act amended 38 U.S.C.A. § 5107(a) in that it eliminated the 
well-grounded requirement and amplified the duty to notify 
and assist.   


REMAND

After the appeal regarding the PTSD claim was transferred to 
the Board, VA outpatient treatment records for PTSD dated 
from March to August 2000 were associated with the claims 
file.  The veteran and/or his representative did not waive RO 
consideration of those documents; therefore, this evidence is 
being referred to the RO for appropriate action.  38 C.F.R. 
§ 20.1304 (2000).  
The Board notes that VA records dated in March and July 2000 
reflect that the veteran was being seen by a VA psychiatrist; 
however, there are no medical records or examination reports 
in regard thereto of record.  The VA outpatient treatment 
records added to the record all reflect treatment by a VA 
social worker.  

The Board points out that the most current VA psychiatric 
examination is dated in March 1998.  The examination report 
indicated that the veteran was employed as a corrections 
officer in a prison.  It was indicated that he worked the 
night shift because he liked to work by himself, and at night 
there were fewer people to bother him.  It was further 
indicated that his problems in functioning with other people 
had hampered his promotions and progress.  However, there was 
no indication that the veteran's employment was less than 
full time gainful employment.  Clinical findings were 
reported, after which the examiner concluded that the veteran 
had severe PTSD and assigned a global assessment of 
functioning (GAF) score of 45.  Severe PTSD warrants a 70 
percent rating.  A GAF score of 45 is compatible with a 
psychiatric disorder which precludes gainful employment and 
which would warrant a 100 percent rating.  

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  
In any event, the RO should obtain all VA 
medical records pertaining to treatment 
for PTSD since March 1998 that are not 
already of record.  This would include 
all VA medical records involving 
treatment by a VA psychiatrist.  All VA 
outpatient treatment records in the 
claims folder in 1998 and thereafter 
reflect visits with a social worker.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of his 
service-connected PTSD.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, and the examiner 
must state in his examination report that 
the entire claims folder has been 
reviewed.  All clinical findings should 
be reported in detail and data should be 
recorded as to the veteran's current 
social and industrial adjustment.  The RO 
should provide the examiner with a copy 
of the current rating criteria for 
evaluating psychiatric disorders, and the 
examiner must comment as to the presence 
or absence of each symptom and finding 
required under the rating criteria for 
ratings from zero to 100 percent, and 
where present, the frequency and the 
degree of severity of each symptom and 
finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  Thereafter, the RO should review the 
remanded issue.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  The purpose of this remand is to procure 
clarifying data and to ensure due process of the law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





